             Case 2:19-cv-00075 Document 1 Filed 11/18/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

CHARLES HOLLAND D/B/A       §
WELCOME INN,                §
                            §
    Plaintiff,              §
                            §
v.                          §                        CIVIL ACTION NO. 2:19-cv-00075
                            §
ATLANTIC CASUALTY INSURANCE §
COMPANY,                    §
                            §
    Defendant.              §

            DEFENDANT ATLANTIC CASUALTY INSURANCE COMPANY’S
                          NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Defendant, Atlantic Casualty Insurance Company, files this Notice of Removal per 28

U.S.C. §1441, et seq., and respectfully shows the following to the Court:

                                             I.
                                       INTRODUCTION

       1.      This removed action is an insurance-coverage dispute arising from a civil suit filed

by Charles Holland d/b/a Welcome Inn against Atlantic Casualty Insurance Company in the 293rd

District Court, Maverick County, Texas, which is styled Charles Holland d/b/a Welcome Inn v.

Atlantic Casualty Insurance Company, Cause No. 19-09-37886-MCV (“State Court Lawsuit”).

Atlantic Casualty issued an insurance policy to Holland. Per the terms of that policy, Atlantic

Casualty properly denied coverage for a first-party claim submitted by Holland regarding alleged

damage to the premises at 2150 Del Rio Boulevard, Eagle Pass, Texas 78852 arising out of a storm

that occurred on or about December 13, 2018 (“Loss”).




DEFENDANT ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                           PAGE 1
              Case 2:19-cv-00075 Document 1 Filed 11/18/19 Page 2 of 5



        2.      Holland filed the State Court Lawsuit on September 13, 2019. Atlantic Casualty

was served via certified mail, return receipt requested, on October 21, 2019. Atlantic Casualty

timely files this Notice of Removal within 30 days from the date that it received such service. 28

U.S.C. § 1446(b). Venue is proper in this district and division under 28 U.S.C. §1441(a) because

the State Court Lawsuit is pending within this district and division.

        3.      This action is removable because there is complete diversity of citizenship between

the Holland and Atlantic and the alleged damages exceed $75,000.00, exclusive of interest and

costs. Hence, the Court has subject-matter jurisdiction to decide this case under 28 U.S.C. § 1332.

        4.      Atlantic Casualty will promptly file a copy of this Notice of Removal with the clerk

of the 293rd District Court, Maverick County, Texas, where the State Court Lawsuit is pending.

                                           II.
                                  FACTUAL BACKGROUND

        5.      Atlantic Casualty issued Commercial Property Policy P226000033-1 to “Charles

Holland d/b/a Welcome Inn,” which was in effect from November 1, 2018, to November 1, 2019

(“Policy”). (Pl. Pet., Sec. V).

        6.      The Loss purportedly occurred on or about December 13, 2018.

        7.      Holland submitted a claim notice regarding the Loss to Atlantic Casualty on

December 21, 2018.

        8.      On February 7, 2019, after investigating the Loss and Holland’s claimed damages,

Atlantic Casualty properly denied payment for the Loss because the total damages did not exceed

Holland’s deductible under the Policy.




DEFENDANT ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                            PAGE 2
               Case 2:19-cv-00075 Document 1 Filed 11/18/19 Page 3 of 5



                                            III.
                                    BASIS FOR REMOVAL

         9.     Because there is complete diversity of citizenship among Holland and Atlantic

Casualty, removal is justified under 28 U.S.C. §§ 1332(a)(1), 1441(a), and 1446.

   A. The Parties’ citizenship is completely diverse.

         10.    Holland, an individual, is domiciled in Maverick County, Texas, and a Texas

citizen. Holland is not a North Carolina citizen.

         11.    Atlantic Casualty is an insurance company formed under North Carolina law that

maintains its principal place of business in Goldsboro, North Carolina. Hence, Atlantic Casualty

is a North Carolina citizen. 28 U.S.C. § 1332(c)(1). Atlantic Casualty is not a Texas citizen.

                                          IV.
                                AMOUNT IN CONTROVERSY

         12.    In his state-court petition, Holland seeks monetary relief in excess of $200,000 but

not more than $1,000,000.00. Holland has submitted repair estimates to Atlantic Casualty that

value the Loss at $578,391.02. Hence, the amount in controversy exceeds $75,000, exclusive of

interest and costs—the minimum amount for removal. 28 U.S.C. § 1332(a); Horton v. Liberty Mut.

Ins. Co., 367 U.S. 348, 353 (1961); Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir.

1995).

                                               V.
                                             NOTICE

         13.    The judge in the State Court Lawsuit has not yet signed any order. Per 28 U.S.C.

§1446(a), the following documents are being filed simultaneously as exhibits to this Notice of

Removal:

                (1)    Index of documents being filed;

                (2)    State court action docket sheet;



DEFENDANT ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                            PAGE 3
             Case 2:19-cv-00075 Document 1 Filed 11/18/19 Page 4 of 5



               (3)    Each document filed in the state court action;

               (4)    Civil cover sheet;

               (5)    Supplemental civil cover sheet for cases removed from state court; and

               (6)    Certificate of Interested Persons.

                                         VI.
                                CONCLUSION AND PRAYER

       Because the Parties’ citizenship is complete diverse and the amount in controversy exceeds

$75,000, exclusive of interest and costs, Atlantic Casualty Insurance Company respectfully

requests that this Court remove this action from the 293rd District Court, Maverick County, Texas,

to the United States District Court for the Western District of Texas, Del Rio Division.

                                             Respectfully submitted,

                                             SAVRICK, SCHUMANN, JOHNSON,
                                             MCGARR, KAMINSKI & SHIRLEY, L.L.P.


                                             By:
                                                   Camille Johnson, attorney-in-charge
                                                   State Bar No. 10686600
                                                   6440 N. Central Expressway, Suite 107
                                                   Dallas, Texas 75206
                                                   Phone: (214) 368-1515
                                                   Fax: (214) 292-9647
                                                   Email: camille@ssjmlaw.com

                                                   COUNSEL FOR DEFENDANT ATLANTIC
                                                   CASUALTY INSURANCE COMPANY




DEFENDANT ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                          PAGE 4
             Case 2:19-cv-00075 Document 1 Filed 11/18/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 18th day of November 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF System, which will send notification of such filing to
the following:

       Marc K. Whyte
       Whyte PLLC
       1045 Cheever Blvd., Suite 103
       San Antonio, Texas 78217
       Counsel for Plaintiff


                                              _________________________________
                                              Camille Johnson




DEFENDANT ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                            PAGE 5
